DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 07 April 2022.  In view of this communication and the amendment concurrently filed: claims 1-5 were previously pending; claims 6-7 were added by the amendment; and thus, claims 1-7 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 07 April 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 6, line 16 to page 7, line 29 of the Remarks) states that, regarding independent claim 1, the prior art does not disclose the work device comprising the exhaust duct having surfaces arranged as recited in the amended limitations.  Since prior art has not been found disclosing such exhaust ducts, this argument is persuasive and the previous grounds of rejection are withdrawn.
The Applicant’s second argument (page 7, line 30 to page 8, line 3 of the Remarks) states that, regarding independent claim 7, the prior art does not disclose the work device comprising intake and exhaust ducts that move with the movable element.  Since prior art has not been found disclosing such exhaust ducts, this argument is persuasive and the claims are now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 21 January 2022 was/were filed after mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-7 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a work device comprising: 
a linear motor disposed in the work space, the linear motor having an extended stator and a movable element moving along the stator in a transfer direction; and 
a work executing section provided on the movable element to execute a predetermined work; 
wherein the movable element includes: 
a duct covering the heat-dissipating section, the duct including an intake duct with an intake port provided on an upper portion of the intake duct, and an exhaust duct with an exhaust port provided on an upper portion of the exhaust duct; and 
a blower configured to draw in the air into the intake duct from the intake port and blow the air from the intake port to the exhaust port through the exhaust duct; 
wherein the exhaust duct includes a first face on a side in contact with the blower extending vertically and a second face on a side opposite to the blower having an inclined surface being further away from the blower as the inclined surface extends vertically: and 
wherein the cover includes: 
an intake opening corresponding to the intake port in a transfer region in which the movable element moves in the transfer direction; and 
an exhaust opening corresponding to the exhaust port in the transfer region.
Regarding claim 7, and all claims dependent thereon, the prior art does not disclose, inter alia, a work device comprising: 
a linear motor disposed in the work space, the linear motor having an extended stator and a movable element moving along the stator in a transfer direction; and 
a duct configured to cover the heat-dissipating section and move with the movable element, the duct including an intake port and an exhaust port; and 
a blower configured to blow the air from the intake port to the exhaust port; and wherein the cover includes: 
an intake opening corresponding to the intake port moving with the movable element in a transfer region in which the movable element moves in the transfer direction; and 
an exhaust opening corresponding to the exhaust port moving with the movable element in the transfer region.
The prior art does not disclose the work device comprising the exhaust duct having surfaces arranged as recited in claim 1, specifically having two surfaces with one in contact with the blower and the other opposing surface being inclined as claimed.  Further, the prior art does not disclose the work device comprising a duct, intake opening, and an exhaust opening that move with the movable element as recited in claim 7.  Since prior art has not been found disclosing such exhaust ducts, and no motivation has been found why one of ordinary skill in the art would have modified the known devices to possess such exhaust ducts, the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834